1                                                            The Honorable Richard A. Jones
2
3
4
5
                           UNITED STATES DISTRICT COURT FOR THE
6
                             WESTERN DISTRICT OF WASHINGTON
7                                      AT SEATTLE
8
9      UNITED STATES OF AMERICA,                        NO. CR17-261RAJ
10                              Plaintiff
11                                                      ORDER TO SEAL
12                         v.
13     BERT DAILING,
14                              Defendant.
15
            Based upon the motion of the United States, and the representations made therein,
16
     and finding good cause, it is HEREBY ORDERED that:
17
            The Government’s Motion to Seal (Dkt. #39) is GRANTED. Exhibits A, D, and F
18
     to the Disposition Memorandum in this matter shall remain under seal due to the sensitive
19
     information contained within and shall not be permitted to be made publicly available.
20
            IT IS SO ORDERED this 29th day of March, 2019.
21
22
23
                                                     A
24                                                   The Honorable Richard A. Jones
                                                     United States District Judge
25
26
27
28
      ORDER TO SEAL - 1                                                 UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE 5220
      CR17-261 / DAILING
                                                                         SEATTLE, WASHINGTON 98101
                                                                               (206) 553-7970
